                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 15-cv-62617-BLOOM/Valle

UNITED STATES OF
AMERICA, ex. rel., MARISELA
CARMEN MEDRANO and ADA
LOPEZ,

       Plaintiffs,
v.

DIABETIC CARE RX, LLC,
d/b/a, PATIENT CARE
AMERICA, et al.,

      Defendants.
_____________________________/

         ORDER ADOPTING IN PART REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon motions to dismiss filed by Defendants Diabetic

Care RX, LLC doing business as Patient Care America (“PCA”), ECF No. [51] (“PCA’s Motion”);

Riordan, Lewis & Haden, Inc. (“RLH”), ECF No. [52]; Matthew Smith, ECF No. [53]; and Patrick

Smith, ECF No. [54] (collectively, the “Motions”). The Court previously referred the Motions to

Magistrate Judge Alicia O. Valle for a Report and Recommendations. See ECF No. [82]. Judge

Valle issued a Report and Recommendations, ECF No. [100] (“R&R”), recommending that the

Motions be granted in part and denied in part.

       Defendants PCA, RLH, Matthew Smith and Patrick Smith (collectively, “Defendants”),

Intervenor-Plaintiff the United States of America (the “Government”), and the Relators Carmen

Medrano and Ada Lopez (together, the “Relators”) timely filed their objections to the R&R, see

ECF Nos. [107]-[112] (collectively, “Objections”), and responses to the Objections, see ECF Nos.

[113]-[118].
                                                           Case No. 15-cv-62617-BLOOM/Valle


        The Court has reviewed the Motions and the record, has conducted a de novo review of

Judge Valle’s R&R in light of the Objections, and is otherwise fully advised. For the reasons that

follow, the Court adopts in part the R&R.

   I.      BACKGROUND

        The parties do not object to the recitation of the relevant factual background and legal

standards set forth in the R&R. See ECF No. [100] at 2-11. Thus, for the sake of brevity and

efficiency, the Court adopts the factual background and legal standards as stated in the R&R.

        In the Intervenor Complaint, ECF No. [36] (“Complaint”), the Government asserts three

claims: violation of the False Claims Act, 31 U.S.C. §§ 3729, et seq. (“FCA”) by all Defendants;

payment by mistake against PCA (Count II); and unjust enrichment against PCA (Count III). In

the Motions, Defendants seek dismissal of the FCA claim arguing that it fails to (1) satisfy Rule

9(b)’s heightened pleading standard; (2) clearly allege whether claims submitted were factually or

legally false; (3) state a viable claim under either the express certification theory or implied

certification theory; (4) adequately allege knowledge and causation as to RLH; (5) adequately

allege presentment of false claims as to either Matthew or Patrick Smith; (6) allege that Matthew

Smith’s conduct was material to TRICARE’s decision to reimburse PCA for claims; or (7) that

recipients of prescription copayment waivers were not lawfully entitled to those waivers; (8)

adequately allege that Patrick Smith knew that PCA was paying copayments without financial

verification; (9) that he made any material misrepresentations to TRICARE; or (10) a claim based

on the lack of prescriber-patient relationship. In addition, PCA seeks dismissal of Counts II and

III for failure to state a claim, and because the Complaint fails to assert whether the claims are

asserted under federal or state law. Defendants request that the dismissal be with prejudice.




                                                2
                                                            Case No. 15-cv-62617-BLOOM/Valle


       A. The R&R

       In the R&R, Judge Valle recommends that the Motions be granted in part and denied in

part. In pertinent part, Judge Valle concludes that the Complaint alleges that Defendants submitted

legally false claims to TRICARE in violation of the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b

(“AKS”). However, the Complaint fails to state a presentment claim under either the express or

implied certification theory. The Complaint fails to allege that Defendants falsely certified

compliance with an applicable law or regulation at the time a claim was submitted to TRICARE,

or that PCA’s agreement to abide by the terms of the Provider Agreement was false at the time it

was made. Moreover, the Complaint does not contain allegations regarding the specific

representations Defendants made to TRICARE when submitting a claim. Therefore, Judge Valle

finds that the FCA claim fails to satisfy Rule 9(b)’s heightened pleading standard.

       Even though the FCA claim could be dismissed upon this basis alone, the R&R proceeds

to analyze Defendants’ remaining arguments, finding that the Complaint adequately alleges

materiality; that the allegations are sufficient with respect to RLH’s and Patrick Smith’s knowledge

of the Marketing Kickback Scheme, but not as to the Copayment Waiver Scheme or the Prescriber-

Patient Scheme; that the Complaint adequately alleges causation as to Patrick Smith, Matthew

Smith, and RLH under the Marketing Kickback Scheme, and against Matthew Smith under the

Prescriber-Patient and Copayment Waiver Schemes; and that the Complaint sufficiently states

claims for payment by mistake and unjust enrichment against PCA. Ultimately, Judge Valle

recommends that the FCA claim in Count I be dismissed without prejudice, and that PCA’s Motion

be denied as to the payment by mistake and unjust enrichment claims (Counts II and III).

       The Objections

       All parties filed objections to Judge Valle’s R&R. In general, Defendants do not object to




                                                 3
                                                              Case No. 15-cv-62617-BLOOM/Valle


Judge Valle’s determination that the FCA claim should be dismissed, but they object to the

conclusion that the dismissal should be without prejudice, and the additional findings in the R&R

with respect to materiality, particularity, falsity, knowledge and intent, and causation. In addition,

PCA objects to what it characterizes as Judge Valle’s failure to address its separate argument for

dismissal of the FCA claim on the basis that the Complaint fails to tie any of the representative

claims to the allegedly fraudulent conduct, and to Judge Valle’s conclusion that Counts II and III

state plausible claims for payment by mistake and unjust enrichment. 1 The Government objects

to the finding that the Complaint fails to adequately allege falsity under the FCA, and fails to

properly allege Patrick Smith’s and RLH’s knowledge with respect to the Copayment Waiver or

Prescriber-Patient Schemes. 2

      II.      LEGAL STANDARD

            “In order to challenge the findings and recommendations of the magistrate judge, a party

must file written objections which shall specifically identify the portions of the proposed findings

and recommendation to which objection is made and the specific basis for objection.” Macort v.

Prem, Inc., 208 F. App’x 781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822

(11th Cir. 1989)) (alterations omitted). The objections must also present “supporting legal

authority.” S.D. Fla. L. Mag. J.R. 4(b). Those portions of the report and recommendations to

which objection is made are accorded de novo review, if those objections “pinpoint the specific

findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

2009); see also Fed. R. Civ. P. 72(b)(3). To the extent a party fails to object to parts of the




1
 PCA also requests that in the event that this Court determines that any claims survive, the claims
should be limited to the patients and prescriptions listed in the Complaint.
2
    The Relators join and adopt in full the objections made by the Government. See ECF No. [111].


                                                   4
                                                              Case No. 15-cv-62617-BLOOM/Valle


magistrate judge’s report, those portions are reviewed for clear error. Macort, 208 F. App’x at 784

(quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999)); see also Liberty Am. Ins.

Grp., Inc. v. WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001).

Ultimately, a district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); see also Macort, 208 F. App’x at 783-84 (a district court

“may accept, reject, or modify in whole or in part, the findings or recommendations made by the

magistrate judge.”) (quoting Heath, 863 F.2d at 822) (alteration omitted).

   III.      ANALYSIS

          The FCA renders liable “any person who knowingly presents, or causes to be presented, a

false or fraudulent claim for payment or approval.” 31 U.S.C. § 3729(a)(1)(A). A claim asserted

under this provision of the FCA is known as a “presentment” claim, which is the type of claim

asserted by the Government. See ECF No. [36] at 35. The AKS makes it unlawful, in pertinent

part, to “knowingly and willfully offer[] or pay[] any remuneration (including any kickback, bribe,

or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such

person to refer an individual to a person for the furnishing or arranging for the furnishing of any

item or service for which payment may be made in whole or in part under a Federal health care

program.” 42 U.S.C. § 1320a-7b(b)(2)(A). In addition, “a claim that includes items or services

resulting from a violation of this section constitutes a false or fraudulent claim for purposes of [the

FCA].” 42 U.S.C. § 1320a-7b(g).

          However, “[t]he False Claims Act does not create liability merely for [the] disregard of

Government regulations or improper internal policies, unless, as a result of such acts, the provider

knowingly asks the Government to pay amounts it does not owe.” United States ex rel. Clausen

v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1311 (11th Cir. 2002) (citing Harrison v. Westinghouse




                                                  5
                                                              Case No. 15-cv-62617-BLOOM/Valle


Savannah River Co., 176 F.3d 776, 785 (4th Cir. 1999) (“The statute attaches liability, not to the

underlying fraudulent activity or to the government’s wrongful payment, but to the ‘claim for

payment.’”) (emphasis in original)). “It imposes liability on a person who knowingly presents, or

causes to be presented, to an officer or employee of the United States Government . . . a false or

fraudulent claim for payment or approval.” Hopper v. Solvay Pharms., Inc., 588 F.3d 1318, 1325

(11th Cir. 2009) (quoting 31 U.S.C. § 3729(a)(1)) (emphasis in original). Thus, “Rule 9(b)

requires that actual presentment of a claim be pled with particularity.” Corsello v. Lincare, 428

F.3d 1008, 1014 (11th Cir. 2005). “The submission of a claim is . . . the sine qua non of a False

Claims Act violation.” Clausen, 290 F.3d at 1311.

        A. The Government’s Objections

        The Government objects to Judge Valle’s conclusion that the FCA claim is insufficiently

pled under a theory of either express or implied false certification, and therefore fails to satisfy the

heightened pleading standard of Rule 9(b). The Government argues that it is not necessary to plead

either an express or an implied false certification theory because claims that are tainted by

violations of the AKS are false under the FCA, relying primarily upon McNutt ex rel. United States

v. Haleyville Med. Supplies, Inc., 423 F.3d 1256 (11th Cir. 2005). Thus, the Government contends

that it was not necessary for Judge Valle to engage in any certification analysis. Nevertheless,

even if the certification analysis applies, the Government contends that the Complaint adequately

states a FCA claim under both an express and implied certification theory.

        Some procedural background and clarification are necessary at this point. In response to

the Complaint, each Defendant filed a motion to dismiss, to which the Government filed a

consolidated response. See ECF No. [60] (“MTD Response”). One of the arguments made by

Defendants PCA, Matthew Smith, and Patrick Smith, ECF Nos. [51], [53], and [54], is that the




                                                   6
                                                                 Case No. 15-cv-62617-BLOOM/Valle


Complaint fails to state a viable FCA claim under either the express or implied certification theory.

In its MTD Response, the Government argued that the Complaint sufficiently states a claim under

both theories. 3 The Government, however, did not make the argument in its MTD Response—

which it now makes for the first time in its Objections—that analysis under either certification

theory was unnecessary. A court, in its discretion, need not consider arguments that were not, in

the first instance, presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287, 1291

(11th Cir. 2009). Therefore, the Court need not consider it.

        It bears noting, in any event, that were the Court to credit the Government’s argument, the

heightened pleading standard in FCA cases would be rendered meaningless. It is well established

that Rule 9(b) applies to FCA claims. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d at 1308-09.

“To state a claim under the False Claims Act with particularity, the complaint must allege facts as

to time, place, and substance of the defendant’s alleged fraud, and the details of the defendants’

allegedly fraudulent acts, when they occurred, and who engaged in them.” Corsello, 428 F.3d at

1012 (internal quotations and citations omitted). Following the Government’s reasoning, if an

alleged violation of the AKS were sufficient in and of itself to state a claim under the FCA, a

relator or the Government in intervention could always state a FCA claim in a situation arising

from an alleged kickback scheme. Such a result would be incorrect, and would render meaningless

the established limitations on FCA claims.

        In addition, the Government’s argument regarding the applicability of the certification

theories conflates the notions of falsity and presentment. “[L]iability under the False Claims Act

does not arise solely from ‘the disregard of government regulations or failure to maintain proper



3
 Nevertheless, in its Objections, the Government contends that the R&R sua sponte raised the question of
whether the allegations in the Complaint are sufficient under an implied false certification theory. See ECF
No. [110].


                                                     7
                                                            Case No. 15-cv-62617-BLOOM/Valle


internal procedures.’” United States ex rel. Phalp v. Lincare Holdings, Inc., 116 F. Supp. 3d 1326,

1343 (S.D. Fla. 2015) (citation omitted), aff’d as modified, 857 F.3d 1146 (11th Cir. 2017). “To

prevail, a relator must provide details of a link between improper practices and the submission of

false claims.” Id. (citing United States ex rel. Klusmeier v. Bell Constructors, Inc., 469 F. App’x

718, 721 (11th Cir. 2012)). While the Government is correct that a violation of the AKS may form

the basis of an FCA claim, as the Eleventh Circuit determined in McNutt, it does not follow that

simply alleging a violation of the AKS is sufficient to state a claim under the FCA. McNutt does

not hold otherwise. Indeed, “[m]erely alleging a violation of the . . . Anti-kickback statute[] does

not sufficiently state a claim under the FCA. It is the submission and payment of a false

[TRICARE] claim and false certification of compliance with the law that creates FCA liability.”

United States ex rel. Mastej v. Health Mgmt. Assocs., Inc., 591 F. App’x 693, 706 (11th Cir. 2014)

(emphasis in original); see also United States ex rel. Franklin v. Parke-Davis, Div. of Warner

Lambert, Co., 147 F. Supp. 2d 39, 54 (D. Mass. 2001) (“[A] violation of the federal antikickback

provision is not a per se violation of the FCA. In order for the antikickback violation to be

transformed into an actionable FCA claim, the Government must have conditioned payment of a

claim upon the claimant’s certification in compliance with the antikickback provision.”) (citation

omitted) (emphasis added). Thus, Judge Valle correctly determined that the allegations in the

Government’s Complaint must satisfy one of the certification theories in order to meet the

heightened pleading standard applicable to FCA claims. The Court therefore considers the

Government’s remaining objections.

               i. Express certification

       The R&R determined that the Complaint fails to state a claim under the express

certification theory. Judge Valle reasoned that, other than the execution of the Provider Agreement




                                                 8
                                                             Case No. 15-cv-62617-BLOOM/Valle


with ESI, TRICARE’s pharmacy benefits manager, there are no allegations of a false certification

of compliance with an applicable law or regulation at the time a claim was submitted to TRICARE,

or that PCA’s agreement to abide by the terms of the Provider Agreement was false at the time it

was made. The Government objects to the determination, arguing that numerous courts have held

that FCA liability can be based on certifications of compliance in a provider agreement or

enrollment form, regardless of when the claim for payment is submitted. The Government’s

argument again conflates two different concepts—in this instance, express and implied

certification.

        “Express certification means that the supplier has certified compliance with applicable laws

and regulations as part of the claims submission process.” Phalp, 116 F. Supp. 3d at 1345

(emphasis added). As the R&R correctly notes, the Complaint generally alleges the submission

of claims, see ECF No. [36] ¶¶ 161-69, but there are no allegations of any express certification

properly viewed as part of the claims submission process. Indeed, in discussing the concept of

express certification, as opposed to implied certification, the Eleventh Circuit noted that “[c]ourts

have recognized that under an express certification theory, falsely certifying compliance with the

. . . Anti-Kickback Act in connection with a claim submitted to a federally funded insurance

program is actionable under the FCA.” United States ex rel. Keeler v. Elsai, Inc., 568 F. App’x

783, 798-99 (11th Cir. 2014) (quoting United States ex rel. Wilkins v. United Health Grp., Inc.,

659 F.3d 295, 312 (3d Cir. 2011) (quotations omitted and emphasis added). In the instant case,

there are no allegations regarding express certifications made by Defendants in connection with

any of the representative claims provided. Rather, the Government generally alleges that a

pharmacy seeking reimbursement from TRICARE must comply with program requirements, see

32 C.F.R. § 199.9(a)(4), and enter a Provider Agreement with ESI, and that the Provider




                                                 9
                                                            Case No. 15-cv-62617-BLOOM/Valle


Agreement required PCA to comply with applicable laws and regulations and the Provider

Manuals. ECF No. [36] ¶¶ 25, 27, 30-31. These allegations, however, are insufficient to state a

claim under an express certification theory. Accordingly, the Court agrees with the R&R, and

determines that the Complaint fails to state a claim for violation of the FCA under an express

certification theory.

               ii.      Implied certification

       The R&R also concludes that the Complaint fails to sufficiently state a claim under an

implied certification theory because it does not contain any allegations regarding the specific

representations Defendants made to TRICARE when submitting a claim. The Government

objects, arguing that it has sufficiently alleged examples of specific representations made through

a number of representative claims, which include the patient’s initials, the date of service, a

prescription identifier, the type of compounded drug prescribed, and the amount paid for that drug.

The Government also argues that PCA made specific representations in the Provider Agreement

that it would comply with applicable laws, and that the failure to comply with the AKS and

subsequent demand for payment is sufficient to meet the standard for implied certification set forth

by the Supreme Court in Universal Health Services, Inc. v. United States ex rel. Escobar, 136 S.

Ct. 1989 (2016).

       “[A]n implied certification theory . . . recognizes that the FCA is violated where

compliance with a law, rule, or regulation is a prerequisite to payment but a claim is made when a

participant has engaged in a knowing violation.” Keeler, 568 F. App’x at 799 (citation omitted).

In Escobar, the Supreme Court held that under an implied certification theory, “liability can attach

when the defendant submits a claim for payment that makes specific representations about the

goods or services provided, but knowingly fails to disclose the defendant’s noncompliance with a




                                                10
                                                               Case No. 15-cv-62617-BLOOM/Valle


statutory, regulatory, or contractual requirement. In these circumstances, liability may attach if

the omission renders those misrepresentations misleading.” 136 S. Ct. at 1995. Two conditions

must be satisfied—“first, the claim does not merely request payment, but also makes specific

representations about the goods or services provided; and second, the defendant’s failure to

disclose noncompliance with material statutory, regulatory, or contractual requirements makes

those representations misleading half-truths.” Id. at 2001. Thus, the failure to disclose the

noncompliance must be “material to the Government’s payment decision.” Id. at 1995-96.

        The Government argues that the TRICARE prescription drug claims contain a number of

“specific representations” that are misleading in light of Defendants’ failure to disclose their

conduct. According to the Government, those representations would include the date of service,

the patient on whose behalf payment is being sought, the prescribing provider, and the individual

ingredients contained in the compounded drug. However, as Defendants point out, the

representative claims alleged in the Complaint do not include this information. 4 Nor can the

Government simply rely upon its incorporation by reference of the full set of PCA’s TRICARE

claims for the relevant period. While the Court, cognizant of patient privacy concerns, views the

allegations in the Complaint in the light most favorable to the Government and draws all

reasonable inferences in the Government’s favor, the Court cannot construe allegations that are

absent. Nor is the Court tasked with connecting the dots or filling the blanks. As a result, the

Government has failed to adequately allege a claim under a theory of implied certification with

respect to what it contends are specific representations contained in the TRICARE claims.




4
  The representative claims contain the patient’s initials, a prescription number unlinked to any other
identifying information, a general category of cream (scar or pain), a date of processing by TRICARE, and
an amount of payment. See ECF No. [36] at ¶¶ 161-169.


                                                   11
                                                           Case No. 15-cv-62617-BLOOM/Valle


       For the same reason, the Government’s argument that the implied certification claim is

sufficiently pled based upon McNutt fails. In McNutt, the Eleventh Circuit determined that

“[w]hen a violator of government regulations is ineligible to participate in a government program

and that violator persists in presenting claims for payment that the violator knows the government

does not owe, that violator is liable, under the [FCA], for its submission of those false claims.”

423 F.3d at 1259. However, the Eleventh Circuit based its conclusion upon a finding that the

Government there had alleged “detailed facts” and “specific claims.” Id. at 1258. As the Court

has already noted, the detailed facts that the Government points to are largely absent from the

Complaint. Thus, the Government’s assertion that specific representations are not required under

McNutt is incorrect. In addition, neither McNutt nor Escobar support the conclusion that merely

pleading ineligibility for a federally-funded program such as TRICARE is alone sufficient to state

a claim under the FCA. Moreover, such a conclusion would conflict with the pleading standard

of Rule 9(b). See Keeler, 568 F. App’x at 799 (“It is important to note, however, that as with any

basis for FCA liability, such claims are subject to Rule 9(b)’s pleading requirements.”).

Accordingly, the R&R is correct in determining that the Complaint does not sufficiently state a

claim under an implied certification theory.

               iii.   Remaining objections

       Because the Court agrees that the Complaint fails to adequately allege a FCA claim for the

reasons set forth above, and finds that the Government’s objections to the R&R with respect to

express and implied certification are due to be overruled, the Court does not consider the

Government’s remaining objections concerning the FCA claim.




                                               12
                                                            Case No. 15-cv-62617-BLOOM/Valle


       B. The Defendant’s Objections

       As previously noted, although the R&R acknowledges that dismissal of the FCA claim is

appropriate because it fails to sufficiently allege a claim under either an express or implied

certification theory, the R&R nevertheless addresses the additional deficiencies raised by

Defendants in their Motions. Defendants object to the additional conclusions reached in the R&R.

Since the Court agrees that the FCA claim should be dismissed for the reasons already discussed,

it is not necessary to review the additional findings regarding the FCA claim in the R&R.

Accordingly, the Court does not consider Defendants’ objections with respect to those additional

findings. The Court now considers PCA’s objections with respect to Counts II and III.

       In its Motion, PCA argues that both counts should be dismissed for failure to specify

whether they are asserted under federal common law or state law, and because they improperly

incorporate all preceding allegations, including those against the other Defendants. In the R&R,

Judge Valle determines that the remaining claims asserting payment by mistake (Count II) and

unjust enrichment (Count III) are sufficiently pled. Specifically, the R&R determined that the

claims are plainly governed by federal common law, and that the incorporation by reference of the

preceding factual allegations is not improper because those claims are based on the same nucleus

of facts as the FCA claim. PCA objects to those determinations in the R&R.

       With respect to the R&R’s finding that the claims are governed by federal common law,

PCA makes the same argument as it did in its Motion. “It is improper for an objecting party to . . .

submit [ ] papers to a district court which are nothing more than a rehashing of the same arguments

and positions taken in the original papers submitted to the Magistrate Judge. Clearly, parties are

not to be afforded a ‘second bite at the apple’ when they file objections to an R & R.” Marlite,

Inc. v. Eckenrod, No. 10-23641-CIV, 2012 WL 3614212, at *2 (S.D. Fla. Aug. 21, 2012) (quoting




                                                13
                                                             Case No. 15-cv-62617-BLOOM/Valle


Camardo v. Gen. Motors Hourly-Rate Emps. Pension Plan, 806 F. Supp. 380, 382 (W.D.N.Y.

1992)). Because PCA simply reargues the same point, the objection is improper.

       With respect to the R&R’s finding that the reincorporation of factual allegations is proper,

PCA objects because it “respectfully disagrees” with the Report’s conclusion. Upon review,

however, the Court finds no reason to disagree with the R&R on this basis. Thus, PCA’s objection

is overruled.

       PCA also notes in its Objections that the R&R does not address its argument that any

surviving claims should be limited to the representative claims of patients alleged in the Complaint,

and requests in the alternative that the Court grant this relief. However, the Court has already

determined that the FCA claim should be dismissed. Moreover, PCA fails to provide any support

for the contention that limiting the federal common law claims in such a manner would be proper.

Therefore, the Court will not prospectively limit the FCA claim and denies PCA’s request.

       C. Dismissal with Prejudice

       Finally, Defendants object to the R&R’s determination that the FCA claim should be

dismissed without prejudice, arguing that they have borne a significant discovery burden, that the

Court granted five extensions of time for the Government to intervene, and that the interests of

justice require dismissal with prejudice. The Court disagrees. “The court should freely give leave

[to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). However, “[a] district court need

not . . . allow an amendment (1) where there has been undue delay, bad faith, dilatory motive, or

repeated failure to cure deficiencies by amendments previously allowed; (2) where allowing

amendment would cause undue prejudice to the opposing party; or (3) where amendment would

be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001). As the R&R correctly notes,

this is the first Complaint filed by the Government in this matter, and Defendants have not shown




                                                 14
                                                            Case No. 15-cv-62617-BLOOM/Valle


that amendment should not be permitted under any of the three factors stated in Bryant.

Accordingly, Defendants’ objection is overruled.

       IV.      CONCLUSION

       For the reasons set forth above, the Court ADOPTS IN PART the R&R, ECF No. [100],

as specified below:

             1. PCA’s Motion, ECF No. [51], Matthew Smith’s Motion, ECF No. [53], and

                Patrick Smith’s Motion, ECF No. [54], are GRANTED IN PART. The FCA claim

                asserted in Count I is DISMISSED WITHOUT PREJUDICE for failure to

                adequately allege a claim under either an express or implied certification theory.

             2. To the extent that the R&R reached conclusions with respect to the additional

                grounds argued by Defendants for dismissal, the Court determines that such

                conclusions were not necessary. Therefore, RLH’s Motion, ECF No. [52], is

                DENIED AS MOOT.

             3. PCA’s Motion, ECF No. [51], with respect to Counts II and III is DENIED.

             4. The Government shall file its amended complaint in intervention, on or before

                March 18, 2019.

       DONE AND ORDERED in Chambers at Miami, Florida, this 5th day of March, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                                 15
